Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims filed on 04/23/21 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 05/19/21.
Claim 1: A method for manufacturing a magnetic powder, comprising:
concurrently irradiating the magnetic powder with an ionizing radiation and a nonionizing radiation, wherein lattice defects are introduced into the magnetic powder by irradiation with ionizing radiation and by irradiation with the non-ionizing radiation; and
controlling an irradiation amount of both the ionizing radiation and the non-ionizing radiation at a  temperature such that a coercive force of the magnetic powder is changed to a range between 2500 Oe and 4000 Oe.
Claim 14: A method for manufacturing a magnetic recording medium, comprising:
concurrently irradiating a magnetic powder with an ionizing radiation and a nonionizing radiation, wherein lattice defects are introduced into the magnetic powder by irradiation with ionizing radiation and by irradiation with the non-ionizing radiation; and
controlling an irradiation amount of both the ionizing radiation and the non-ionizing radiation at a temperature such that a coercive force of the magnetic powder is changed to a range between 2500 Oe and 4000 Oe; and
forming a magnetic layer containing the magnetic powder having the coercive force changed.

Claims 8, 15-20 have been cancelled.
Allowable Subject Matter
Claims 1-7, and 10-14 are allowed. Applicant’s arguments, see Remarks, filed 04/23/21, with respect to 35 U.S.C 112(a) rejection have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of claims 1-8, and 10-14 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/23/21, with respect to 35 U.S.C 102(a) (1) rejection have been fully considered and are persuasive.  The 35 U.S.C 112(a) (1) rejection of claims 1-2, 8, and 10 over El-Sayed has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/23/21, with respect to 35 U.S.C 102(a) (1) rejection have been fully considered and are persuasive.  The 35 U.S.C 112(a) (1) rejection of claims 1, 5, 8, 10-11, and 14 over Brockie has been withdrawn. 
Applicant’s arguments, see Remarks, filed 04/23/21, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 13-14 has been withdrawn. 
Goulakov et al (U. S. Patent Application: 2011/0235480) teaches exposing a magnetic recording medium to IR (non-ionizing radiation) or UV radiation to decrease the coercivity[0002], but does not teach how much is the coercivity. Xu et al (U. S. Patent Application: 2015/0269959) teaches using laser beam (non-ionizing radiation) to radiate magnetic storage medium and change coercively[0004], but does not teach how much is the coercivity and does not teach exposing to ionizing radiation. The examiner 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712